Citation Nr: 0513535	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  98-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to April 8, 1996, for 
an award of a total rating for compensation purposes based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active duty from June 1966 to June 1969, from 
May 1992 to September 1992, and from October 1992 to March 
15, 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska.  The veteran moved from Nebraska, to South 
Carolina, and then finally to Florida.  Currently his claim 
is assigned to the Columbia, South Carolina Regional Office 
(RO).  

 
FINDINGS OF FACT

1.  The veteran was discharged from service on March 15, 
1994.

2.  The veteran's initial claim for TDIU was received on 
March 25, 1994, and was denied by a rating action in August 
1994, notice of which was issued on August 31, 1994, for 
which a notice of disagreement was received in June 1995.

3.  The June 1998 rating decision on appeal, which granted 
TDIU from April 18, 1996, represented continued adjudication 
of the March 25, 1994 claim on appeal.

4.  The veteran has been unemployable due to service-
connected disability since the day after discharge from 
service, March 16, 1994.


CONCLUSION OF LAW

The criteria for an earlier effective date of March 16, 1994, 
for a total disability rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in August 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained and Social Security 
Administration records have been obtained.  Additionally, the 
veteran has been provided VA medical examinations.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  There is no 
indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claim which has 
not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History

As noted above, the veteran was discharged from active 
service on March 15, 1994.  The veteran's initial claim for 
TDIU was received on March 25, 1994, and was denied by a 
rating action in August 1994, notice of which was issued on 
August 31, 1994.  Notice of disagreement with that 
determination was timely received in June 1995.  Thereafter, 
as continuation of adjudication of the March 25, 1994 claim 
on appeal, the June 1998 rating decision on appeal granted 
TDIU from April 18, 1996.

The veteran's service medical records during his last year of 
service reveal frequent treatment for back pain, including 
with injection of epidural steroids.

On VA examination in March 1994, the veteran reported 
constant lower back pain.  The diagnoses included 
degenerative disc disease of the lumbar spine.

VA outpatient treatment records from April 1994 show frequent 
counseling for post-traumatic stress disorder.

In his claim for a total disability rating for compensation 
purposes based on individual unemployability, received on 
March 25, 1994, the veteran reported that he last worked on 
March 15, 1994, the day he was discharged from active duty.  
At his September 1995 RO hearing the veteran stated that he 
was discharged from active duty due to his service-connected 
back disability. 

Social Security records reveal that the veteran was found to 
be unemployable due to his post-traumatic stress disorder and 
back disability as of September 1, 1994.

The veteran was afforded a VA psychiatric examination in 
October 1994.  The veteran was noted to have from mild to 
moderate post-traumatic stress disorder.  The examiner 
thought that the veteran was employable.

On VA psychiatric examination in October 1995, the veteran 
was noted to be unemployable due to his post-traumatic stress 
disorder.

In June 2000, a VA physician expressed the opinion that the 
veteran was totally and permanently disabled from both his 
post-traumatic stress disorder and his service-connected 
physical condition.  This physician went on to opine that the 
veteran had been totally and permanently disabled due to his 
service-connected disabilities ever since his discharge from 
the National Guard in May 1994.  The physician further noted 
that the veteran had not worked in any capacity since that 
date.

Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation ...based on an original claim, or a claim for 
increase,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An increase in disability 
compensation will be effective from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o)(2). 

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Analysis

Since the veteran submitted his claim for TDIU within a year 
of discharge from service, the veteran could be entitled to 
an effective date as early as March 16, 1994, the day after 
discharge from service, depending on demonstration of when he 
became unemployable.  See 38 C.F.R. § 3.400(o)(2).  

Prior to April 8, 1996, the veteran had a 30 percent rating 
in effect for post-traumatic stress disorder, a 20 percent 
rating in effect for degenerative disc disease of the lumbar 
spine, a 10 percent rating for a bilateral foot skin 
disability, and a 10 percent rating for acne vulgaris, and a 
total combined service-connected disability rating of 60 
percent.  

Based on this record and evidence, it is clear that the 
veteran did not meet the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 4.16(a) 
prior to April 8, 1996.  The veteran's service-connected 
disabilities were rated less than 100 percent disabling, he 
did not have one disability rated at 40 percent or higher, 
and the combined evaluation for those disabilities was 
60 percent, less than the combined rating of 70 percent or 
more contemplated under 38 C.F.R. § 4.16(a).  

However, the Board is of the opinion that the medical 
evidence of record clearly shows that the veteran has been 
unemployable due to service-connected disability ever since 
his discharge from service.  The record indicates that the 
veteran has experienced significant back pain and post-
traumatic stress disorder, ever since discharge from service.  
Soon after discharge from service, the Social Security 
Administration found the veteran to be unemployable, and the 
Social Security award indicates that the veteran was found 
unemployable due to his back and post-traumatic stress 
disorder disabilities, which are both service-connected.  The 
Board further notes that in October 1995, the veteran was 
noted to be unemployable by a VA physician solely due to his 
service-connected post-traumatic stress disorder.  Finally, 
the Board notes that in June 2000 a VA physician expressed 
the opinion that the veteran was totally and permanently 
disabled due to his service-connected back and post-traumatic 
stress disorder disabilities, and that the veteran had been 
so disabled ever since discharge from service in March 1994.  
There is only the October 1994 VA psychiatric examination 
report that indicates that the veteran might have been 
employable prior to April 8, 1996, and this physician did not 
take into account the veteran's other service-connected 
disabilities.  The Board finds that the medical evidence of 
record supports a finding that the veteran has been totally 
disabled due to service-connected disability ever since the 
day following his discharge from service.

The Board concludes that the medical evidence clearly 
demonstrates the veteran was unable to work due to his 
service-connected disabilities ever since the day following 
his discharge from active duty on March 15, 1994.  
Accordingly, an effective date of March 16, 1994, the day 
after discharge from service, for the award of a total 
disability rating for compensation purposes based on 
individual unemployability is warranted.  


ORDER

An earlier effective date of March 16, 1994 for a total 
disability rating for compensation purposes based on 
individual unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


